DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office action is in response to the amendment filed 07/07/2022. Claims 1-8, 21 and 23-32 are pending with claims 9-20 and 22 cancelled.
This Office Action contains a New Grounds of Rejection. Since this new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.
Response to Arguments
Applicant states, see Remarks page 10, that claims 31-32 were indicated as allowable however the indicated allowability of claims 31-32 is withdrawn in view of the newly discovered reference(s) to Kim et al. CN 110248840.  Rejections based on the newly cited reference(s) follow.
Applicant’s arguments, see Remarks page 10, filed 07/07/2022, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn.
Applicant’s arguments, see Remarks pages 10-11, filed 07/07/2022, with respect to claims 21-25 and 30-31 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 21-25 and 30-31 have been withdrawn. 
Applicant's arguments see Remarks pages 11-17, filed 07/07/2022 have been fully considered but they are not persuasive. Applicants argue the cited prior art does not teach the limitations in claims 21 and 26. This is not found persuasive in view of Kim as discussed in the rejections below.
Applicant further argues, see Remarks pages 17-19, with respect to the 35 U.S.C. 103 rejection of claim 1, Jung does not teach “a heat resistance assembly that minimizes a heat transfer amount between the first plate and the second plate”. This is not found persuasive because Jung discloses a heat resistance assembly (sealing member 200 that includes blocking member 210) that minimizes a heat transfer amount between the first plate and the second plate (blocking member has a thin film shape minimizing heat transfer; paragraph 88). Therefore, Jung meets the limitations as claimed and the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 21 and 23-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (CN 110248840).
Regarding claim 1, Kim discloses a vacuum adiabatic body (101) comprising: a first plate (10) having a first prescribed shape defining an inner wall of a compartment (100); a second plate (20) having a second prescribed shape spaced from the first plate and defining an outer wall of the compartment (100), wherein a first temperature inside the compartment is configured to be different from a second temperature outside the compartment; a space (50) between the first and second plates that has a third temperature that is different from the first and second temperatures (see at least paragraph 125); a conduit (600) that extends from inside the compartment to outside the compartment, the conduit passing over an end of the compartment; a support bar (30) provided between the first and second plates in the space between the first and second plates; a heat resistance assembly (60) that minimizes a heat transfer amount between the first plate and the second plate (paragraph 138); and a port through which air of the space is exhausted (paragraph 75), wherein refrigerant flows through the conduit (refrigerant conduits 600; paragraph 79).
Regarding claim 2, Kim discloses the vacuum adiabatic body according to claim 1, wherein the conduit comprises a first tube (640) and a second tube (650) through which the refrigerant flows, wherein refrigerant in the first tube has a temperature different from a temperature of refrigerant in the second tube.  
Regarding claim 3, Kim discloses the vacuum adiabatic body according to claim 2, wherein a heat exchanger (400) is provided inside the compartment and another heat exchanger (500) is provided outside the compartment.  
Regarding claim 4, Kim discloses the vacuum adiabatic body according to claim 3, wherein the first and second tubes are surrounded by a regeneration adiabatic member (651) so as to be heat-exchanged with each other.  
Regarding claim 5, Kim discloses the vacuum adiabatic body according to claim 4, wherein the regeneration adiabatic member (651) extends along at least one of an outside of the outer wall and an inside of the inner wall (Figs. 4-8).  
Regarding claim 6, Kim discloses the vacuum adiabatic body according to claim 4, wherein the regeneration adiabatic member (651) extends in a direction perpendicular to a direction in which a sealing part (top seal 61) protrudes from the outer wall (Fig. 14b), and the sealing part seals the first plate to the second plate.
Regarding claim 7, Kim discloses the vacuum adiabatic body according to claim 4, wherein the regeneration adiabatic member (651) comes into contact with a sealing part that seals the first plate to the second plate, the first plate, and the second plate.  
Regarding claim 8, Kim discloses the vacuum adiabatic body according to claim 1, wherein the port comprises an exhaust and getter port to exhaust the air in the space and to maintain the space in a vacuum state (paragraph 75).
Regarding claim 21, Kim discloses a vacuum adiabatic body comprising: a first plate (10, Figs. 3, 14a, 14b) defining at least a portion of a wall for a first side of a compartment (100, Fig. 3); a second plate (20) defining at least a portion of a wall for a second side of the compartment; a vacuum space (space within vacuum insulator 101; see paragraph 75 of the machine translation) between the first and second plates that has a third temperature that is different from a first temperature inside the compartment or a second temperature outside the compartment (see at least paragraph 125), the vacuum space configured to be in a vacuum state (paragraph 75); a sealing part (61) sealing the first plate and the second plate; a conduit (600) that extends from inside the compartment to outside the compartment by passing over an end of the compartment (paragraph 79), and the conduit is configured such that refrigerant is to flow in the conduit over the end of the compartment (refrigerant conduits 600; paragraph 79).
Regarding claim 23, Kim discloses the vacuum adiabatic body according to claim 21, further comprising a heat resistance assembly (60, Fig. 14a) that reduces a heat transfer amount between the first and the second plates (paragraph 138).
Regarding claim 24, Kim discloses the vacuum adiabatic body according to claim 21, wherein the first temperature inside the compartment is configured to be different from the second temperature outside the compartment (paragraph 74).
Regarding claim 25, Kim discloses the vacuum adiabatic body according to claim 21, further comprising a support (30) provided between the first (10) and second (20) plates in the vacuum space between the first and second plates.
Regarding claim 26, Kim discloses a vacuum adiabatic body comprising: a first plate (10, Figs. 3, 14a, 14b) defining at least a portion of a wall for a first side of a compartment (100); a second plate (20) defining at least a portion of a wall for a second side of the compartment; a vacuum space (space within vacuum insulator 101; see paragraph 75 of the machine translation) between the first and second plates the vacuum space configured to be in a vacuum state (paragraph 75); a conduit (600) that extends from inside the compartment to outside the compartment by passing over an end of the compartment (paragraph 79), and the conduit is configured such that refrigerant is to flow in the conduit over and end of the compartment (refrigerant conduits 600; paragraph 79).
Regarding claim 27, Kim discloses the vacuum adiabatic body according to claim 26, further comprising a heat resistance assembly (60, Fig. 14a) that reduces a heat transfer amount between the first and the second plates (paragraph 138).
Regarding claim 28, Kim discloses the vacuum adiabatic body according to claim 26, wherein the first temperature inside the compartment is configured to be different from the second temperature outside the compartment (paragraph 74).
Regarding claim 29, Kim discloses the vacuum adiabatic body according to claim 26, further comprising a support (30) provided between the first (10) and second (20) plates in the vacuum space between the first and second plates.
Regarding claim 30, Kim discloses the vacuum adiabatic body according to claim 26, further comprising a sealing part (61, Fig. 14a, 14b) sealing the first plate and the second plate.
Regarding claim 31, Kim discloses a refrigerator (7) comprising: a vacuum adiabatic body (101); a console cover (300) covering an opening of a compartment (100); an evaporation assembly (400) provided in the compartment to evaporate a refrigerant; and a condensation assembly (500) provided outside the compartment to condense the refrigerant; the vacuum adiabatic body comprising: a first plate (10) defining at least a portion of a wall for a first side of the compartment, a second plate (20) defining at least a portion of a wall for a second side of the compartment, a space (50) between the first and second plates; and a conduit (600, Fig. 4) that extends from inside the compartment to outside the compartment, the conduit passing over an end of the compartment (paragraph 79), wherein the conduit which connects the evaporation assembly (400) to the condensation assembly (500), wherein refrigerant flows through the conduit (refrigerant conduits 600; paragraph 79), and wherein a section of the conduit (600) extends between top surfaces of the first and second plates (top edges of 10 and 20) and the console cover (300) without directly passing through the space to connect the evaporation assembly to the condensation assembly (paragraph 79).
Regarding claim 32, Kim discloses a vehicle (Fig. 1) comprising a vacuum adiabatic body (101); a plurality of seats (2) spaced apart from each other; a console (3) provided between adjacent seats and having a console space therein; a suction port (5) provided in a first side of the console; an exhaust port (6) provided in a second side of the console; and a refrigerator bottom frame (8) provided in the console space, wherein the vacuum adiabatic body comprising: a first plate (10) defining at least a portion of a wall for a first side of a compartment (100); a second plate (20) defining at least a portion of a wall for a second side of the compartment; a space (50) between the first and second plates; a conduit (600) that extends from inside the compartment to outside the compartment, the conduit passing over an end of the compartment (paragraph 79), wherein refrigerant flows through the conduit (refrigerant conduits 600; paragraph 79), and wherein the compartment is provided at the first side of the console space above the refrigerator bottom frame (Fig. 3), wherein a machine room (200) provided at the second side of the console space above the refrigerator bottom frame (Fig. 3), the machine room accommodating a compressor (201) to compress the refrigerant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Horio et al. (US PG Pub. 2013/0313267) and Hirai et al. (US PG Pub. 2005/0235682).
Regarding claim 1, Jung discloses a vacuum adiabatic body (1, Fig. 2) comprising: a first plate (110) having a first prescribed shape defining an inner wall of a compartment (inner case 110 forming storage compartment 111, Paragraph 45); a second plate (120) having a second prescribed shape spaced from the first plate and defining an outer wall of the compartment (outer case 120, Paragraph 45), wherein a first temperature inside the compartment (111) is configured to be different from a second temperature outside the compartment (refrigerated compartment 111 would be configured to be at a first temperature colder than a second temperature outside of the compartment); a space (130) between the first and second plates that has a third temperature that is different from the first and second temperatures (vacuum space 130 would have a third temperature that is different from the first and second temperatures); a support bar (140) provided between the first and second plates in the space between the first and second plates (paragraph 49); a heat resistance assembly (sealing member 200) that minimizes a heat transfer amount between the first plate and the second plate (paragraph 88).
Jung does not explicitly teach a conduit that extends from inside the compartment to outside the compartment, the conduit passing over an end of the compartment; wherein refrigerant flows through the conduit.
Horio teaches the concept of a vacuum adiabatic body used for a refrigerator to include a conduit (conduits connected to the heat radiating piping 143 and capillary tube 118, Fig. 3) that extends from inside the compartment to outside the compartment (conduits pass from interior cooling chamber to compressor outside of compartment; Fig. 3), the conduit passing over an end of the compartment (conduits shown passing over top end of compartment to connect with compressor in the machinery compartment); wherein refrigerant flows through the conduit (paragraph 96) that provides improved energy saving performance as well as the propagation of noise and vibration can be suppressed (paragraphs 72-74). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have a conduit that extends from inside the compartment to outside the compartment, the conduit passing over an end of the compartment; wherein refrigerant flows through the conduit in order to connect the interior and exterior heat exchangers of the refrigeration system to provide improved energy saving performance and suppressed vibration and noise.
Jung does not explicitly teach a port through which air of the space is exhausted.
Hirai teaches the concept of a vacuum adiabatic body (1) defining a refrigerated storage compartment (11, 12) to include a port (26, Fig. 3) through which air of the space is exhausted (paragraph 60) to provide a means to evacuate the vacuum space. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have a port through which air of the space is exhausted taught by Hirai in order to provide cooling to the storage compartment as well as to provide a simple way to evacuate and seal the space to form a vacuum insulated storage space.
Regarding claim 2, Jung as modified discloses the vacuum adiabatic body according to claim 1, and Horio further teaches wherein the conduit comprises a first tube (tube connected to heat radiating piping 143) and a second tube (tube connected to capillary tube 118) through which a refrigerant flows, wherein refrigerant in the first tube has a temperature different from a temperature of refrigerant in the second tube (temperature of refrigerant in second tube would have a higher temperature than the refrigerant in the first tube after the refrigerant absorbs heat within the compartment).
Hirai further teaches a conduit comprises a first tube (tube shown between capillary tube 7 and evaporator 8, Fig. 1) and a second tube (tube shown between evaporator 8 and compressor 5) through which a refrigerant flows, wherein refrigerant in the first tube has a temperature different from a temperature of refrigerant in the second tube (temperature of refrigerant in second tube would have a higher temperature than the refrigerant in the first tube after the refrigerant absorbs heat within the compartment).
Regarding claim 3, Jung as modified discloses the vacuum adiabatic body according to claim 2, and Horio further teaches wherein a heat exchanger (cooling device not shown; paragraph 96) is provided inside the compartment and another heat exchanger (radiating piping 143) is provided outside the compartment.
Hirai further teaches wherein a heat exchanger (6, 8) is provided inside the compartment (evaporator 8 inside compartment 12) and outside the compartment (condenser 6 outside compartment 12).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Horio et al. (US PG Pub. 2013/0313267) and Hirai et al. (US PG Pub. 2005/0235682), further in view of Itsuki et al. (US PG Pub. 2006/0266075).
Regarding claim 4, Jung as modified discloses the vacuum adiabatic body according to claim 3, and Hirai further teaches wherein the first and second tubes are surrounded by an adiabatic member (foam resin heat-insulator 17) but does not explicitly teach a regeneration adiabatic member so as to be heat-exchanged with each other.
Itsuki teaches the concept of a vacuum adiabatic body including heat exchangers connected by first and second tubes (6A, 6B) surrounded by a regeneration adiabatic member (exchanger 65 within insulating material 47) so as to be heat-exchanged with each other leading to a drastic improvement of the cooling ability (paragraph 59). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the first and second tubes surrounded by a regeneration adiabatic member so as to be heat-exchanged with each other taught by Itsuki in order to improve the cooling ability.
Regarding claim 5, Jung as modified discloses the vacuum adiabatic body according to claim 4, and Itsuki further teaches wherein the regeneration adiabatic member (65 and 47) extends along the outer and inner walls (member 65 extending within the wall would be between the inner and outer walls when combined with Jung).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Horio et al. (US PG Pub. 2013/0313267), Hirai et al. (US PG Pub. 2005/0235682) and Itsuki et al. (US PG Pub. 2006/0266075), further in view of Kuehl et al. (US PG Pub. 2013/0256319).
Regarding claims 6 and 7, Jung as modified discloses the vacuum adiabatic body according to claim 4, but does not explicitly teach wherein the regeneration adiabatic member extends in a direction perpendicular to a direction in which a sealing part protrudes from the outer wall, and the sealing part seals the first plate to the second plate; wherein the regeneration adiabatic member comes into contact with a sealing part that seals the first plate to the second plate, the first plate, and the second plate.
Kuehl teaches the concept of a vacuum adiabatic body including first and second tubes (94A, 94B) surrounded by a regeneration adiabatic member (tube holding portion shown between fittings 96A, 96B, Figures. 7 and 9), wherein the regeneration adiabatic member extends in a direction perpendicular to a direction in which a sealing part protrudes from the outer wall (middle tube holding portion of the regeneration adiabatic member shown extending horizontally with tubes extending into the chamber 92 and perpendicular to the ends of the sealing parts of fittings 96A, 96B shown extending vertically along sides of panel 16 to seal the panel), and the sealing part seals the first plate to the second plate (paragraph 36); wherein the regeneration adiabatic member (portion contacting tubes between 96A, 96B) comes into contact with a sealing part (96A, 96B) that seals the first plate to the second plate, the first plate, and the second plate (paragraph 36) as an alternative arrangement to seal the first and second plates while allowing for the passage of cooling tubes for providing cooling to the inside of the compartment. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the regeneration adiabatic member extend in a direction perpendicular to a direction in which a sealing part protrudes from the outer wall, and the sealing part seals the first plate to the second plate; wherein the regeneration adiabatic member comes into contact with a sealing part that seals the first plate to the second plate, the first plate, and the second plate taught by Kuehl in order to provide an alternative way to seal the vacuum space while providing for passage of the cooling tubes for the refrigeration and cooling of the interior storage compartment.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Horio et al. (US PG Pub. 2013/0313267) and Hirai et al. (US PG Pub. 2005/0235682), further in view of Hiemeyer et al. (US PG Pub. 2016/0178269).
Regarding claim 8, Jung as modified discloses the vacuum adiabatic body according to claim 1, and Hirai further teaches wherein the port comprises an exhaust port (26, paragraph 60 of Hirai) and Jung further teaches a getter to exhaust the air in the space and to maintain the space in a vacuum state (paragraph 57 of Jung).
Although the port of Hirai may not explicitly be an exhaust and getter port, Hiemeyer teaches the concept of arranging a getter in the direct vicinity of the evacuation port in order to obtain a particularly efficient vacuum (paragraph 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the port be a getter and exhaust port taught by Hiemeyer in order to obtain a particularly efficient vacuum for the vacuum adiabatic body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763